Per CURIAM. Appellant Senequa Chatt, by and through her attorney, has filed a motion for rule on the clerk. The partial transcript reflects that the notice of appeal was filed on August 3, 2000, and that the record on appeal was thus due to be filed on November 1, 2000. The record was not tendered with the Supreme Court Clerk until November 2, 2000. Appellant’s attorney, S. Butler Bernard Jr., admits responsibility for tendering the record late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).